         Case 1:13-cv-07789-LGS Document 1285 Filed 04/01/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


IN RE FOREIGN EXCHANGE BENCHMARK
RATES ANTITRUST LITIGATION
                                                        No. 1:13-cv-07789-LGS




       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
     ISSUANCE OF A HAGUE CONVENTION REQUEST FOR INTERNATIONAL
           JUDICIAL ASSISTANCE TO TAKE TESTIMONY OVERSEAS

        Pursuant to Federal Rule of Civil Procedure 28(b)(2) and 28 U.S.C. §1781(b)(2), Plaintiffs

respectfully move the Court to issue a Request for International Judicial Assistance Pursuant to

the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or

Commercial Matters (“Letter of Request”) to take testimony overseas of Mr. James Michael

Anthony Wynne pursuant to the Federal Rules of Civil Procedure. Mr. Wynne resides in the U.K.

and is a former FX trader in London for Defendant the Royal Bank of Scotland (“RBS”)1. During

the class period, Mr. Wynne participated in numerous multibank chat rooms with FX traders from

competitor banks. Mr. Wynne’s knowledge of information discussed in those chat rooms, how

the information was then used by FX traders, and whether those discussions impacted FX prices

are all highly relevant to Plaintiffs’ claims and his testimony is necessary for a fair determination

of these proceedings. Because Mr. Wynne resides in the U.K., and is outside of the Court’s

subpoena power, only by a Letter of Request will Plaintiffs be able to secure Mr. Wynne’s

testimony for use at trial. For those reasons, as more fully explained below, the Court should issue



1
       “RBS” refers to Defendants The Royal Bank of Scotland Group PLC, The Royal Bank of Scotland PLC,
and RBS Securities Inc., collectively.
        Case 1:13-cv-07789-LGS Document 1285 Filed 04/01/19 Page 2 of 8



the Letter of Request, which is attached as Exhibit A to the Declaration of Christopher M. Burke

in Support of Plaintiffs’ Motion for Issuance of a Hague Convention Request for International

Judicial Assistance to Take Testimony Overseas (“Burke Decl.”).

                                          ARGUMENT

I.     COURTS ROUTINELY ISSUE REQUESTS TO PERMIT PARTIES TO TAKE
       EVIDENCE IN FOREIGN COUNTRIES

       Rule 28(b)(2) of the Federal Rules of Civil Procedure and 28 U.S.C. §1781(b)(2) grant the

Court the authority to issue a letter of request seeking the assistance of a foreign court in securing

the testimony of a non-party witness located overseas. See Elliot Assocs., L.P. v. Republic of Peru,

No. 96 Civ. 7917 (RWS), 1997 WL 436493, at *2 (S.D.N.Y. Aug. 1, 1997) (“Application for a

letter of request to take testimony pursuant to the Hague Convention is an appropriate mechanism

for obtaining discovery of a non-party witness in a foreign country.”). “Courts routinely issue

such letters where the movant makes a reasonable showing that the evidence sought may be

material or may lead to the discovery of material evidence.” See Netherby Ltd. v. Jones Apparel

Group, Inc., No. Civ. 04-7028 (GEL), 2005 WL 1214345, at *1-*2 (S.D.N.Y. May 18, 2005)

(ordering issuance of letter rogatory to Canada to permit production of documents and the taking

of depositions); Elliot Assoc., 1997 WL 436493, at *2 (granting plaintiff’s request for letters

rogatory to take testimony in the United Kingdom).

II.    THE EVIDENCE SOUGHT BY PLAINTIFFS IS RELEVANT TO THEIR
       CLAIMS

       In Section 10 of the Letter of Request, Plaintiffs identify 10 core topics for Mr. Wynne’s

deposition. The testimony of Mr. Wynne concerning each of these topics is relevant to Plaintiffs’

claims that Defendants conspired to fix FX prices.

       Mr. Wynne’s background and employment at RBS, as well as his knowledge of the FX

market, are relevant to establishing the foundation for Mr. Wynne to testify about additional topics


                                                  2
        Case 1:13-cv-07789-LGS Document 1285 Filed 04/01/19 Page 3 of 8



concerning the alleged conspiracy. (See Burke Decl., Ex. A (Letter of Request), Sec. 10, Topics

A-B.) Additionally, Mr. Wynne’s testimony is relevant to Plaintiffs’ allegations that FX traders

had strong social and professional ties with traders at co-conspirator banks, which created

incentives and opportunities for collusion. (See id., Ex. A-1 (ECF No. 619), ¶118.) Mr. Wynne is

a former FX Spot Dealer in London for Defendant RBS. (Burke Decl., ¶28.) He was responsible

for trading FX currencies during the Class Period. (Id.) His actions as an FX trader at RBS are

relevant to Plaintiffs’ claims.

        Mr. Wynne’s testimony regarding his communications with FX traders from other

Defendants from 2007 through 2013, including the use of multibank chat rooms is relevant to

prove the alleged conspiracy to fix FX prices. (See Burke Decl., Ex. A (Letter of Request), Sec.

10, Topics C-E.) Plaintiffs allege that Defendants communicated directly with each other through

the daily use of multiple chat rooms to share market-sensitive information with competitors. The

Court ruled that these chats are direct evidence akin to the “recorded phone call in which two

competitors agreed to fix prices at a certain level.” (ECF No. 242 at 12.) Incriminating chat room

names support the inference they were used for anticompetitive purposes. (Id. at 13.)

        Beginning as early as 2007 and continuing through at least 2013, Mr. Wynne was an active

participant in multibank chat rooms with FX traders from both the non-settling Defendant, Credit

Suisse, and settling Defendants, including without limitation,




(Burke Decl., ¶28.)




                                                3
        Case 1:13-cv-07789-LGS Document 1285 Filed 04/01/19 Page 4 of 8



       Plaintiffs have attached representative chat transcripts in which Mr. Wynne participated as

Exhibits to the Burke Declaration. (See Burke Decl., Exs. B-Z.) These chats include, for example,

Mr. Wynne,




                                 (Id. at                              ).



                                                       .

       Mr. Wynne’s testimony regarding his chat room communications is relevant to

demonstrate his knowledge of the conspiracy, including the meanings of his communications, his

understanding of what FX traders communicated to each other, and how he used that information

to trade FX on behalf of RBS. Mr. Wynne’s testimony also is necessary to explain at trial

communications through other media for which written evidence does not exist, such as text

messages and phone calls.

       Mr. Wynne’s testimony regarding his knowledge of RBS’s policies regarding electronic

communications, sharing information, and antitrust compliance is relevant to Plaintiffs’ claims.

(See Burke Decl., Ex. A (Letter of Request), Sec. 10, Topics F & G.) Plaintiffs intend to prove

either that Defendants lacked compliance measures to prevent the conspiracy and/or knew of

violations of compliance policies and failed to prevent them. Accordingly, Mr. Wynne’s testimony

concerning his knowledge of FX traders complying (or not complying) with RBS’s internal

policies is relevant to establishing the existence of a conspiracy.

       Mr. Wynne’s testimony regarding his own or RBS’s profit and loss in foreign exchange is

relevant to show a motive to conspire both at the corporate and the individual trader level. (See




                                                  4
        Case 1:13-cv-07789-LGS Document 1285 Filed 04/01/19 Page 5 of 8



Burke Decl., Ex. A (Letter of Request), Sec. 10, Topics H & I.) Testimony regarding RBS’s profit

and loss in FX also bears on injury to Plaintiffs and the Class. Mr. Wynne’s testimony regarding

his knowledge of RBS’s algorithms is relevant to the interrelationship of FX prices between

trading platforms, e.g., voice and electronic.

       Finally, Mr. Wynne’s testimony regarding any RBS investigation of his or other FX

traders’ conduct in the FX market from 2007 through 2013 is relevant to establish liability at trial.

(See Burke Decl., Ex. A (Letter of Request), Sec. 10, Topic J.)

       As shown above, Mr. Wynne possesses information relevant to Plaintiffs’ claims that

Defendants conspired to fix FX prices. Moreover, some of this information, such as Mr. Wynne’s

testimony as to what he meant in chat rooms, how he interpreted the chats of his alleged fellow

co-conspirators, and what he did with that information while trading on behalf of RBS, is solely

within his possession. Mr. Wynne’s testimony is thus necessary for the fair determination of this

proceeding, and because he resides outside of the subpoena power of the Court, the Letter of

Request should issue to preserve his testimony for use at trial.

                                         CONCLUSION

       For the foregoing reasons, the Court should grant this motion and issue the Letter of

Request attached as Exhibit A to the Burke Declaration.

Dated: February 21, 2019                         Respectfully submitted,

                                                 SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                  s/Christopher M. Burke
                                                 CHRISTOPHER M. BURKE (CB-3648)
                                                 WALTER W. NOSS (WN-0529)
                                                 KRISTEN M. ANDERSON (pro hac vice)
                                                 STEPHANIE A. HACKETT (pro hac vice)
                                                 600 West Broadway, Suite 3300
                                                 San Diego, CA 92101
                                                 Telephone: 619-233-4565



                                                    5
Case 1:13-cv-07789-LGS Document 1285 Filed 04/01/19 Page 6 of 8



                            Facsimile: 619-233-0508
                            cburke@scott-scott.com
                            wnoss@scott-scott.com
                            kanderson@scott-scott.com
                            shackett@scott-scott.com

                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
                            DAVID R. SCOTT (DS-8053)
                            JOSEPH P. GUGLIELMO (JG-2447)
                            DONALD A. BROGGI (DB-9661)
                            PETER A. BARILE III (PB-3354)
                            SYLVIA M. SOKOL (SS-0317)
                            THOMAS K. BOARDMAN (TB-0530)
                            The Helmsley Building
                            230 Park Avenue, 17th Floor
                            New York, NY 10169
                            Telephone: 212-223-6444
                            Facsimile: 212-223-6334
                            drscott@scott-scott.com
                            jguglielmo@scott-scott.com
                            dbroggi@scott-scott.com
                            pbarile@scott-scott.com
                            ssokol@scott-scott.com
                            tboardman@scott-scott.com

                            HAUSFELD LLP
                            MICHAEL D. HAUSFELD
                            REENA ARMILLAY GAMBHIR
                            TIMOTHY S. KEARNS
                            NATHANIEL C. GIDDINGS
                            1700 K Street, NW, Suite 650
                            Washington, DC 20006
                            Telephone: 202-540-7143
                            Facsimile: 202-5407201
                            mhausfeld@hausfeld.com
                            rgambhir@hausfeld.com
                            tkearns@hausfeld.com
                            ngiddings@hausfeld.com




                               6
Case 1:13-cv-07789-LGS Document 1285 Filed 04/01/19 Page 7 of 8



                            HAUSFELD LLP
                            MICHAEL P. LEHMANN
                            CHRISTOPHER L. LEBSOCK
                            BONNY E. SWEENEY
                            600 Montgomery Street, Suite 3200
                            San Francisco, CA 94111
                            Telephone: 415-633-1949
                            Facsimile: 415-693-0770
                            mlehmann@hausfeld.com
                            clebsock@hausfeld.com
                            bsweeney@hausfeld.com

                            Interim Co-Lead Counsel




                               7
        Case 1:13-cv-07789-LGS Document 1285 Filed 04/01/19 Page 8 of 8



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on April 1, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the email addresses denoted on the Electronic Mail Notice List.

                                             s/ Christopher M. Burke
                                             Christopher M. Burke
                                             SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                             600 W. Broadway, Suite 3300
                                             San Diego, CA 92101
